Citation Nr: 0510519	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, and if so, whether the veteran is 
entitled to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970 and from June 1970 to June 1974.  The veteran has 
confirmed service in the Republic of Vietnam from May 1969 to 
March 1970 and from June 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which reopened the veteran's claim, 
and denied entitlement to the benefit currently sought on 
appeal.

The Board notes that although the issue before the RO was 
whether new and material evidence had been submitted, the RO 
did not specifically address what evidence it considered new 
and material sufficient to reopen the claim.  Therefore, the 
Board must first determine whether new and material evidence 
has been submitted before addressing the merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed.Cir. 2001); see 
also, Butler v. Brown, 9 Vet. App. 171 (1996).

In July 2003, the veteran appeared before a Decision Review 
Officer at the RO to present testimony on the issue on 
appeal.  In December 2004, he testified before the 
undersigned at a videoconference hearing.  Both hearing 
transcripts have been associated with the claims file. 


FINDINGS OF FACT

1.  In August 1998, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder.  The 
veteran did not appeal that decision.

2.  Evidence received since the August 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.   The veteran's alleged stressors are too general in 
nature to be verified; therefore, there is no diagnosis of 
post-traumatic stress disorder of record that is sufficient 
to establish benefits. 


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, denying service 
connection for post-traumatic stress disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been submitted; the claim 
of entitlement to service connection for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  The veteran's post-traumatic stress disorder was not 
incurred in his active duty service, nor may it be presumed 
to be so.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for post-
traumatic stress disorder.  In this context, the Board notes 
that a substantially complete application was received in 
February 2002.  In that same month, prior to its adjudication 
of this claim, the AOJ provided notice to the claimant 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to reopen a previously denied claim, 
as well as information and evidence necessary to substantiate 
that claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  In April 2002, 
the veteran was again notified of these duties.  Thus, the 
Board finds that the content and timing of the February and 
April 2002 notices comport with the requirements of § 5103(a) 
and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All available 
service medical records have been secured.  Service personnel 
records have also been associated with the claims file.  
Records were requested from two private doctors identified by 
the veteran, and those records received have been considered.  
VA clinical records also have been gathered.  The veteran has 
been clinically evaluated by VA in conjunction with his 
claim.  

With regard to the duty to assist in post-traumatic stress 
disorder claims, an effort was made to verify the veteran's 
claimed stressors as required by law.  The veteran, however, 
has not provided sufficient information to make verification 
possible.  As will be discussed in further detail below, the 
Board finds that all efforts to verify the veteran's 
stressors have been extended. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.

New & Material Evidence

The veteran contends he is entitled to service connection for 
post-traumatic stress disorder (PTSD).  By rating decision in 
August 1998, the RO denied the veteran's claim on the basis 
that the veteran failed to report to a scheduled VA 
examination and also failed to provide details regarding his 
claimed stressors.  The evidence of record at that time 
consisted of the veteran's service medical and personnel 
records and a partially completed PTSD questionnaire.  The 
veteran did not appeal the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in February 2002, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In February 2002, the veteran attempted to reopen his claim 
for service connection by submitting opinions regarding his 
PTSD treatment by a counselor on contract with the Shreveport 
Vet Center.  The Board finds these opinions new, as they were 
not previously submitted.  They are material, in that they 
relate to an unestablished fact necessary to substantiate the 
claim, particularly a diagnosis of PTSD.  When presumed 
credible for the purpose of reopening, the opinions also 
raise a reasonable possibility of substantiating the claim.  
Therefore, the evidence is new and material, and the claim is 
reopened.  

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under [Bernard v. 
Brown, 4 Vet. App. 384 (1993)], to ask 
the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

The Board reiterates that in the May 2002 rating decision on 
appeal, the RO reopened the claim and considered the merits 
in the first instance.  Therefore, there is no prejudice to 
the veteran for the Board to now reopen and adjudicate on the 
merits.  

Service Connection

The veteran specifically contends that he is entitled to 
service connection for PTSD as a result of his experience in 
the Marine Corps while on active duty in Vietnam. Regarding 
his stressors, he has stated that during January 1969, he 
experienced perimeter fire and mortar attacks.  He also has 
indicated that on one occasion, while serving on guard duty, 
he was fired upon and had to return fire. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  

The nexus requirement also may be satisfied by evidence that 
a chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  A psychosis such as post-traumatic stress disorder, 
is a chronic disease subject to presumptive service 
connection.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's service records confirm that the veteran served 
in Vietnam from May 1969 to March 1970 and from June 1970 to 
November 1970 as a warehouseman.  Personnel records do not 
confirm that the veteran personally engaged in combat with 
the enemy.  Therefore, his lay statements, by themselves, are 
not enough to establish the occurrence of the alleged 
stressors.  Service records or other credible evidence must 
corroborate their occurrence.  

The veteran indicated on his PTSD questionnaire, dated in 
April 1998, that he experienced "perimeter fire and mortar 
attacks" while stationed in Vietnam, beginning in January 
and lasting throughout the year of 1969.  He was unable to 
specify particular dates as to when this occurred.  In his 
Decision Review Officer hearing, the veteran testified that 
he did not witness anyone being killed, but knew of friends 
who had died while he was in Vietnam.  He also reported 
pulling guard duty and, on one occasion, being fired upon and 
being ordered to fire back.  

As stated by the Court, corroboration of every detail of a 
claimed stressor, including the appellant's personal 
participation, is not required; rather, a veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In this case, 
however, the veteran has not provided independent evidence of 
the stressful events in service.  Nor has he provided 
sufficient details of his claimed stressors which would 
enable VA to seek such independent evidence.  He has not 
indicated with any specificity why or when he was on guard 
duty.  There is no explanation as to the inconsistency of his 
performing guard duty, when his personnel records confirm his 
military occupational specialty was consistently that of a 
warehouseman.  He has only vaguely referenced experiencing 
mortar attacks.  Such facts to do not support his claim.      

Because of the general nature of the claimed stressors, and 
because of the lack of more specific dates and details 
regarding them, it is impossible to seek independent evidence 
of these stressful events.  Therefore, the Board finds that 
the stressors are unverifiable, and as such, VA is prohibited 
from accepting a diagnosis of PTSD based on the veteran's 
service.

While the counselor from the Shreveport Vet Center has 
indicated in several letters, dated in April 2002, June 2002, 
March 2003, and April 2004, that he is treating the veteran 
for PTSD based on his experiences in combat during the 
Vietnam War, this constitutes after-the-fact medical nexus 
evidence which cannot corroborate the veteran's claimed 
stressors.  See Moreau, supra.  Further, the Board also notes 
the lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

In this case, there is no credible supporting evidence that 
the claimed in-service stressors actually occurred.  Any 
diagnosis proffered by the counselor at the Vet Center is not 
sufficient to grant entitlement to service connection for 
PTSD under the governing regulations.

Upon a review of the entire record, the Board finds the 
preponderance of the evidence is against the veteran's claim.  
Therefore, the benefit of the doubt provision does not apply.  
Direct service connection is not warranted for PTSD. 

With respect to presumptive service connection for a chronic 
disability, the Board notes that there is no evidence 
establishing a diagnosis of PTSD, or other psychosis, within 
one year of the veteran's separation from service in June 
1974.  Therefore, the presumption is not applicable in this 
case. 

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


